DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-4 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a control unit configured to execute: ….. second charge control of turning on the first switch and turning on the second switch to charge the backup power supply via the second switch, wherein in charging the backup power supply, the control unit is configured to execute the second charge control only in a case in which a current value of a charging current is equal to or greater than a first predetermined value and equal to or less than a second predetermined value that is greater than the first predetermined value.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Yang (2018/0041048) discloses similar invention as recited in claim 1.
The reference Wataru et al. (2019/0028017) discloses similar invention as recited in claim 1.
The reference Yan (2018/0261890) discloses similar invention as recited in claim 1.
The reference Kamioka et al. (2015/0203060) discloses similar invention as recited in claim 1.
The reference Spjuth et al. (2012/0330538) discloses similar invention as recited in claim 1.
The reference Kato (2006/0097577) discloses similar invention as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849